IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45893

STATE OF IDAHO,                                )
                                               )   Filed: March 12, 2019
       Plaintiff-Respondent,                   )
                                               )   Karel A. Lehrman, Clerk
v.                                             )
                                               )   THIS IS AN UNPUBLISHED
BENJAMIN JARED JEPHSON,                        )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Steven Hippler, District Judge.

       Judgment of conviction and unified sentence of eighteen years, with a minimum
       period of confinement of ten years, for conspiracy to traffic in heroin; two counts
       of trafficking in heroin; delivery of heroin; and possession of drug
       paraphernalia, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Benjamin Jared Jephson was found guilty of conspiracy to traffic in heroin, Idaho Code
§§ 37-2732B(a)(6)(B), 18-1701, 37-2732B(b), two counts of trafficking in heroin, I.C. §§ 37-
2732B(a)(6), 37-2732B(c), delivery of a controlled substance, I.C. § 37-2732(a), and possession
of drug paraphernalia, I.C. § 37-2734A. The district court sentenced Jephson to a unified term of
eighteen years with ten years determinate. Jephson appeals asserting that the district court
abused its discretion by imposing an excessive indeterminate sentence.



                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Jephson’s judgment of conviction and sentence are affirmed.




                                                   2